Citation Nr: 1014039	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  00-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for narrowing, i.e., 
degenerative changes of the 6th and 7th cervical disc spaces 
with anterior osteophytosis of the vertebral bodies (claimed 
as neck and head pain).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1990 to 
November 1994.  She served in Southwest Asia during Operation 
Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts, then to the 
RO in Togus, Maine, then to the RO in Winston-Salem, North 
Carolina, and eventually to the RO in Roanoke, Virginia.

In November 2004 the Board remanded the Veteran's claim to 
comply with the notice-and-duty-to-assist requirements of the 
Veterans Claims Assistance Act (VCAA).  The Board also 
instructed the Appeals Management Center (AMC) to send the 
Veteran a statement of the case (SOC) concerning her claim.  
Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, a SOC 
concerning this claim was issued in May 2006, and the Veteran 
responded by perfecting her appeal of this claim by 
submitting a timely substantive appeal (VA Form 9).

In a May 2007 decision, the Board remanded the Veteran's 
claim for additional evidentiary development.  In December 
2008, upon completion of that development, the RO issued a 
supplemental statement of the case (SSOC) continuing to deny 
this claim.  

In February 2009, the Board affirmed the denial and the 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC).  In December 2009, during the pendency 
of her appeal to the Court, her attorney and VA's Office of 
General Counsel - representing the Secretary, filed a joint 
motion asking the Court to partially vacate the Board's 
decision to the extent it had denied this claim for service 
connection for cervical spine disability.  The parties also 
requested that the Court remand this claim for readjudication 
in compliance with directives specified.  In January 2010, 
the Court issued an order granting the joint motion for 
partial remand and returned the case to the Board.  


FINDINGS OF FACT

1.  As the Board indicated when previously adjudicating this 
claim in February 2009, and as the December 2009 joint motion 
for partial remand acknowledges, the diagnosis of the 
Veteran's cervical spine disability is degenerative disc 
disease (DDD) - not degenerative joint disease (DJD), 
i.e., arthritis.

2.  The Veteran only has DJD, i.e., arthritis, in the 
lumbosacral segment of her spine, which is service connected, 
not also in the cervical segment.

3.  The Veteran's cervical spine disability is unrelated to 
her military service, including to the already service-
connected DJD affecting the lumbosacral segment of her spine.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability, in particular her service-connected low back 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in March 2005, the AMC 
advised the Veteran of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
her claim.  See 73 FR 23353 (Apr. 30, 2008).  

The Veteran was not provided that VCAA notice prior to the 
initial adjudication of her claim in October 1999, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But the VCAA did not even exist 
when the RO initially adjudicated her claim because it was 
not enacted until November 2000.  So the RO could not 
reasonably have been expected to provide her notice 
concerning a nonexistent Act.  And in Pelegrini II, the Court 
clarified that in this circumstance VA is not require to 
vitiate the initial decision and start the whole adjudicatory 
process anew, as if the initial decision was never made or 
issued.  Rather, VA need only ensure the Veteran receives or 
since has received all required notice followed by 
readjudication of the claim.  And, here, since providing the 
required VCAA notice in March 2005, the AMC and RO have gone 
back and readjudicated the claim in the May 2006 statement of 
the case (SOC) and December 2008 supplemental SOC (SSOC), 
including considering any additional evidence received in 
response to that notice.  This is important to point out 
because if, as here, there was no notice prior to the initial 
adjudication of the claim or, even if there was, it was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  And this is exactly what 
occurred in this particular instance.

The RO did not apprise the Veteran of the downstream 
disability rating and effective date elements of her claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Since, however, the Board is denying her underlying claim for 
service connection, no downstream disability rating or 
effective date will be assigned.  So these downstream 
elements of her claim are ultimately moot.  Therefore, there 
can be no possibility of any prejudice to her in not 
receiving notice concerning these downstream disability 
rating and effective date elements of her claim because, 
in the final analysis, these downstream elements of her claim 
are inconsequential.  38 C.F.R. § 20.1102 (harmless error); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

As the pleading party, the Veteran has not made any 
allegation of prejudicial error in the VCAA notice she 
received or did not receive.  Moreover, as mentioned, she is 
represented in this appeal by an attorney specializing in 
claims for VA benefits that is licensed to practice before 
VA, the Court/CAVC, and the Federal Circuit Court.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and VA treatment records - including the report of 
her November 2008 VA Compensation and Pension Examination 
(C&P Exam) for a medical nexus opinion concerning whether her 
cervical spine disability is either directly related to her 
military service or secondarily to her service-connected 
lumbosacral spine disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4) (VA must obtain an examination and nexus 
opinion when necessary to fairly decide a claim).

After partially vacating the Board's prior February 2009 
decision, the Court returned the claims file to the Board for 
readjudication of this claim.  And the Board sent the Veteran 
and her attorney a letter in January 2010 giving them 90 days 
to submit additional evidence and/or argument.  In response, 
the attorney submitted an additional statement in February 
2010 and, on the attached 90-day letter response form, 
indicated the Veteran-appellant does not have anything else 
to submit in support of her claim.  The attorney, therefore, 
asked the Board to proceed immediately with the 
readjudication of the Appellant's case.  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Service Connection 
for a Cervical Spine Disability

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Certain chronic conditions, including degenerative joint 
disease (i.e., DJD/arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence relating the current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



As well, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected 
condition shall also be service connected on this secondary 
basis.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In order to establish 
entitlement to service connection on this secondary basis, 
there must be:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus or link between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's November 2008 VA C&P Exam provides a diagnosis of 
degenerative disc disease (DDD) of the cervical spine.  So 
there is no disputing she has a cervical spine disability.  
Therefore, the determinative issue is whether her cervical 
spine disability is attributable to her military service - 
and especially secondary to or part and parcel of the already 
service-connected degenerative joint disease (DJD) affecting 
the lumbosacral segment of her spine.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The Veteran's claim is predicated on two alternative 
theories, albeit one more so than the other.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating 
that, when determining whether a Veteran is entitled to 
service connection, all theories of entitlement must be 
considered).  On the one hand, she alleges that her cervical 
spine disability is directly attributable to her military 
service.  And on the other hand, she says it, instead, was 
either caused or aggravated by her service-connected low back 
disability - in particular, the degenerative process of her 
low back disability and, therefore, warrants being service 
connected on this secondary basis.  See her June 2006 
Substantive Appeal (on VA Form 9).

But after carefully reviewing the evidence of record, the 
Board finds no grounds for granting the Veteran's claim 
either based on direct or presumptive incurrence of her 
cervical spine disability in service or, alternatively, as 
secondary to her already service-connected low back 
disability.

Concerning direct or presumptive incurrence of her cervical 
spine disability in service, the Veteran's service treatment 
records make no reference to neck problems or disability 
involving the cervical segment of her spine, either in the 
way of a relevant subjective complaint (symptom, etc.) or 
objective finding such as a pertinent diagnosis.  Her 
military service ended in November 1994.  She also did not 
report any problems referable to her neck or cervical spine 
when first examined by VA after service a short time later, 
in December 1994, during the one-year presumptive period.  
There is no indication she had DJD (arthritis) in the 
cervical segment of her spine within this one-year 
presumptive period following the conclusion of her service.  
These records, therefore, provide evidence against her claim 
to the extent it is predicated on either direct or 
presumptive incurrence of her cervical spine disability in 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, records show a cervical spine disability was not 
first diagnosed until February 1999, over four years after 
the Veteran's military service had ended.  Radiographs at 
that time revealed moderate narrowing of the C6-7 disc space, 
with corresponding anterior osteophytes of the vertebral 
bodies, as well as minimal narrowing of the C5-6 disc space 
(i.e., degenerative disc disease (DDD)), not DJD.  
This report, however, does not indicate the etiology or date 
of onset of those findings - including especially insofar as 
attributing the Veteran's cervical spine disability (her DDD) 
to her military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  

Follow-up treatment records also make no reference to the 
etiology or date of onset of the Veteran's cervical spine 
disability, including in terms of relating it back to her 
military service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

This more than four-year lapse between the Veteran's 
separation from active duty in November 1994 and the initial 
diagnosis of a cervical spine disability in February 1999 is 
probative evidence against her claim under both direct and 
presumptive theories of service connection.  In other words, 
this four-year lapse with no relevant subjective complaints 
or objective clinical findings, including during a span of 
years that she filed VA claims for other disabilities, tends 
to disprove the notion that her cervical spine disability was 
either incurred in service or initially manifested to the 
required degree of at least 10-percent disabling within one 
year of her discharge from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

That said, the Veteran's claim is more so predicated on the 
notion that her cervical spine disability is secondary to 
(indeed, part and parcel of) her already service-connected 
low back disability.  She is a rating specialist at a RO and, 
as support for this proposition, submitted a copy of a June 
2006 frequently asked questions (FAQ) sheet provided to VA 
Rating Specialists for guidance by the C&P Service.  This 
document indicates that, "[i]f degenerative arthritis has 
been properly established as service connected, the 
subsequent development of degenerative arthritis in other 
joints is to also be service connected."

As further support for this proposition, the Veteran also 
submitted a copy of a Veterans Benefits Administration (VBA) 
Broadcast from September 2004, also used to train VA rating 
personnel.  Therein, Rating Specialists were instructed that, 
"[i]f it has been medically established that the Veteran has 
degenerative arthritis, and not traumatic arthritis, there is 
no need for a medical opinion to service  connect each 
affected joint."

So the Veteran and her attorney argue that, since service 
connection already is in effect for degenerative joint 
disease (DJD, i.e., arthritis) of the lumbosacral segment of 
her spine, VA need not have had her examined in November 2008 
for a medical nexus opinion regarding the etiology of her 
cervical spine disability because these VA training 
guidelines she submitted pertaining to rating disabilities of 
the spine establish this required linkage.   See Mattern v. 
West, 12 Vet. App. 222, 228 (1999) (indicating a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional").  See, 
too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from a scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  

Indeed, this is precisely why the Court partially vacated the 
Board's prior February 2009 decision, for seeming failure to 
consider what appears to be evidence very clearly supporting 
the granting of service connection in this circumstance.  And 
the Veteran's attorney also argues in a February 2010 
statement that it would be inappropriate for the Board to 
continue denying the Veteran's claim given this clear 
training authority seemingly supporting her claim, especially 
since she is a rating specialists herself privy to these 
training guidelines and responsible for favorably deciding 
claims like this.  Moreover, adds the attorney, any Board 
decision concluding otherwise would be considered "arbitrary 
and capricious" since the Board would be adjudicating 
similar claims under different rules.  See Bierman v. Brown, 
6 Vet. App. 125, 131-32 (1994).



While it is indeed true that service connection already is in 
effect for degenerative joint disease (DJD, i.e., arthritis) 
of the lumbosacral segment of the Veteran's spine, a critical 
point that she and her attorney are overlooking, however, is 
that the diagnosis of her cervical spine disability is not 
DJD, rather degenerative disc disease DDD.  This was the 
conclusion of the November 2008 VA C&P examiner and all the 
other doctors who have examined or evaluated her to date.  In 
fact, even the joint motion for partial remand (on page 1) 
lists the Veteran's cervical spine disability as DDD, not 
DJD.  There has never been any indication that she also has 
DJD (as opposed to just DDD) in the cervical segment of her 
spine.  So, simply put, these VA training materials that she 
submitted in support of her claim do not apply to her 
specific situation because there would have to be evidence of 
DJD in the cervical segment of her spine (like in the lower 
lumbosacral segment), not just DDD in the cervical segment.  
This, in turn, means that a VA C&P exam and medical nexus 
opinion were indeed needed to fairly decide her claim.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i);.

The VA C&P examiner that performed this November 2008 
evaluation reviewed the Veteran's pertinent medical and other 
history before determining that her cervical spine disability 
is unrelated to her military service - including to the 
degenerative process in her lumbosacral spine, for which, as 
mentioned, service connection already has been awarded.  This 
VA C&P examiner noted that she found no complaints of neck 
pain in the service treatment records and in the initial 1994 
VA examination report.  This VA examiner therefore determined 
it is less likely than not that the cervical spine DDD is 
secondary to the lumbar spine disability.  In discussing the 
medical rationale of this unfavorable opinion, this VA 
examiner explained that there are many factors which 
predispose an individual to develop DDD, such as previous 
trauma and genetic factors.  This VA examiner pointed out 
that autopsy studies reveal that 85 to 95% of individuals 
show evidence of DDD by 50 years of age.  This VA examiner 
thus concluded that it is likely the Veteran has a genetic 
and/or age-related disposition to develop DDD, noting it is 
unlikely the degenerative disease in one area of her spine 
(lumbosacral) is causing degenerative disease of another 
separate area (cervical).

So, in short, this VA examiner has ruled out the possibility 
that the Veteran's cervical spine disability (DDD) is somehow 
related to her military service, including by way of the 
already service-connected DJD (arthritis) in her lumbosacral 
spine.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen 
v. West, 13 Vet. App. 237 (1999) (both indicating, like 
Velez, that competent medical nexus evidence is required to 
associate the cervical spine disability with the service-
connected lumbar spine disability).

Since this opinion was based on a review of the pertinent 
medical history and was supported by sound medical rationale, 
it provides compelling evidence against the Veteran's claim.  
This VA examiner applied valid medical analysis to the 
significant facts of this case in reaching her conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position).

Because the VA training materials presented do not warrant 
application to the specific facts of this particular case, 
and the November 2008 VA C&P examiner concluded unfavorably, 
the most probative (competent and credible) evidence of 
record indicates the Veteran's cervical spine disability - 
namely, the DDD, is unrelated to her military service, 
including to the already service-connected DJD, i.e., 
arthritis, affecting the lumbosacral segment of her spine.  
The holdings in Velez, Wallin, and McQueen make clear that 
competent medical nexus evidence is needed to establish this 
cause-and-effect correlation between the service-connected 
low back disability (the DJD, i.e., arthritis affecting the 
lumbosacral segment) and the cervical spine disability (DDD).  
So the Veteran's lay allegation of this purported correlation 
will not suffice.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a cervical spine 
disability.  And as the preponderance of the evidence is 
against her claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

The claim for service connection for a cervical spine 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


